NUMBER 13-14-00664-CR

                           COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG


THE STATE OF TEXAS,                                                         Appellant,

                                          v.

HERBERT JARMON,                                                              Appellee.


                   On appeal from the 148th District Court
                         of Nueces County, Texas.


                                      ORDER
            Before Justices Benavides, Perkes, and Longoria
                           Order Per Curiam

      This cause is before the Court on the State’s motion to abate and remand to correct

an inaccuracy in the record. The State attempts to appeal an order dated October 22,

2014 granting a motion to dismiss for lack of jurisdiction. The State filed a notice of

appeal on November 14, 2014. The State believes that the order in question was signed
no earlier than November 3, 2014 and requests that this Court abate and remand to the

trial court in order to determine the accuracy of the date on the order granting the motion

to dismiss.

       With respect to defects or inaccuracies in the clerk’s record, Texas Rule of

Appellate Procedure 34.5(d) requires an appellate court clerk to “inform the trial court

clerk of the defect or inaccuracy and instruct the clerk to make the correction.” TEX. R.

APP. P. 34.5(d).     Accordingly, we now abate the appeal to the trial court for a

determination regarding the correct date of the order granting the motion to dismiss for

lack of jurisdiction. The trial court shall issue findings of fact and conclusions of law

regarding the date that the order was signed, and, if the date shown on the order is

incorrect, to reflect the change in a corrected order.      These documents should be

forwarded to the Clerk of this Court in a supplemental record within twenty-one days from

the date of this order.

       It is so ordered.



                                                 PER CURIAM
Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
18th day of December, 2014.




                                            2